NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                    No. 11-2562
                                   _____________

    NORMAN MORSE, ADMINISTRATOR OF THE ESTATE OF NANCY MORSE, on
               behalf of himself and all others similarly situated

                                         Norman Morse,
                                                Appellant

                                          v.

                     PAULA G. KAPLAN; SARA A. YOUNER;
                               JOHN DOES 1-25

                                  ______________

            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                            (D.N.J. No. 2-10-cv-06408)
                  District Judge: Honorable Stanley R. Chesler
                                  ____________

                     Submitted Under Third Circuit LAR 34.1(a)
                                  April 19, 2012
                                  ____________

             Before: VANASKIE, BARRY and CUDAHY, * Circuit Judges

                            (Opinion Filed: June 11, 2012 )
                                   ____________

                                      OPINION

*
 Honorable Richard D. Cudahy, Senior Circuit Judge for the United States Court of
Appeals for the Seventh Circuit, sitting by designation.
                                          1
                                       ____________
CUDAHY, Circuit Judge

       This case concerns the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §

1692 et seq. The Act requires debt collectors to disclose certain facts to debtors. Since the

debt-collection letters at issue in this case are neither false nor misleading, we will affirm.

                                               I.

       Nancy Morse received medical care at JFK Johnson Rehabilitation Institute (JFK)

in May of 2009 and again in August through September of 2009. Medicare paid for 80%

of the balance due to JFK, while Morse was to pay the remainder of approximately

$6,200. Morse did not pay this balance.

       JFK sent two letters to Morse advising her that her balances for her May and

August-September treatments were overdue. After receiving no response from Morse,

JFK referred the matter to its attorney, Paula G. Kaplan, for collection.

       Kaplan sent a collection letter with the heading “Re: JFK JRI/Nancy Morse –

Demand for Payment” for the May balance, which stated in part that:

       “If any portion of this claim is disputed, you are to notify me within 30
       days of your receipt of this notice . . . . If within that time you do indicate a
       dispute in writing, I shall provide you with the evidence supporting the
       validity of the debt. The debt will be assumed valid if you do not respond
       within 30 days.”

A substantially similar letter was later mailed for the August-September balance.

       Norman Morse, administrator of Nancy Morse’s estate, filed suit against Kaplan




                                              2
and Sara Youner, 1 alleging that the letters were misleading and violate §§ 1692g(a)(3),

(5), and 1692e(10). The district court granted summary judgment for Kaplan. Morse

appeals.


                                             I.


       The FDCPA requires that collection letters must present certain information in a

non-confusing manner. The FDCPA is a remedial statute, Hamilton v. United Healthcare

of La., Inc., 310 F.3d 385, 392 (5th Cir. 2002), that must be interpreted broadly. See Stroh

v. Director, OWCP, 810 F.2d 61, 63 (3d Cir. 1987). Courts apply the least sophisticated

debtor standard when assessing if a debt collection letter is misleading or otherwise

improper. See Wilson v. Quadramed Corp., 225 F.3d 350, 354 (3d Cir. 2000). Applying

this standard to Kaplan’s letter, we affirm the district court’s grant of summary judgment.

    Section 1692(a)(3) mandates that collectors provide notice that the debtor has “thirty

days after receipt of the notice” to “dispute the validity of the debt.” In this case, the

letter clearly tracked the requirements of the FDCPA – informing Morse that within 30

days of her receipt of the notice, if Morse disputed the debt in writing, Kaplan would

provide evidence, and if Morse did not respond within 30 days, the debt would be

assumed valid.

    Morse contends that the least sophisticated debtor would not understand whether the


1
       Youner did not draft the collection letters and Morse does not allege that Youner
sent the letter, so she should be dismissed from this action. However, this is unimportant
since the entirety of Morse’s action fails.
                                              3
dispute of validity would be acceptable thirty days within the date of the letter or thirty

days within the receipt of the letter. As the letter specifically mentions receipt, Morse’s

argument is meritless. Morse also argues that it is unclear who would assume the debt is

valid after 30 days. Because Kaplan signed the letter and used the first person “I shall”

throughout, this argument has no merit.

    Morse argues that Kaplan violated §1692g(a)(5), which requires that the letter inform

the debtor that the debt collector will provide the debtor with the name and address of the

original creditor, if different from the current creditor. Kaplan’s letter does not have this

language. However, Kaplan was collecting the debt for JFK, the original creditor, so

inclusion of such language would be confusing. It would make little sense to differentiate

between the original and current creditor in this case as they are the same entity. Because

Kaplan was collecting on behalf of the original creditor, Morse’s argument that Kaplan

violated §1692(a)(5) is meritless.

    Lastly, Morse alleges that due to the above alleged violations, Kaplan’s letter was

false and misleading, in violation of §1692e(10). However, as we have explained above,

there are no violations and no part of the letter was misleading, so this argument must

also fail.

    For the foregoing reasons, we AFFIRM the judgment of the district court.




                                             4